Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 1 of 44




                        Exhibit B

        REDACTED VERSION OF
    DOCUMENT SOUGHT TO BE SEALED
  Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 2 of 44
       HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                      Page 1
              UNITED STATES DISTRICT COURT
            NORTHERN DISTRICT OF CALIFORNIA
            SAN FRANCISCO/OAKLAND DIVISION
----------------------------------X
FACEBOOK, INC., a Delaware        )
corporation,                      )
                                  )          Case No.
       Plaintiff/Counterclaim     )          3:20-CV-07182-JCS
       Defendant,                 )
                                  )
       vs.                        )
                                  )
BRANDTOTAL, LTD., an Israeli      )
corporation, and UNIMANIA,        )
INC., a Delaware corporation,     )
                                  )
       Defendants/Counterclaim    )
       Plaintiffs.                )
----------------------------------X

    ** H I G H L Y         C O N F I D E N T I A L **
                  ATTORNEYS EYES' ONLY


 VIDEOCONFERENCE VIDEOTAPED 30(b)(6) DEPOSITION OF
                      FACEBOOK, INC.
                  by corporate designee
                       MICHAEL CLARK


             Wednesday, February 10, 2021
                      10:41 a.m. (MT)




Remotely Reported Stenographically By:
Mayleen Ahmed, RMR, CRR, CRC, CSR-CA 14380
Job No.: 001306


               TransPerfect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 3 of 44
            HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           Page 2
 1                     REMOTE APPEARANCES
 2
     On behalf of the Plaintiff:
 3
       ARI HOLTZBLATT, ESQ.
 4     ROBIN BURRELL, ESQ.
       WILMER CUTLER PICKERING HALE AND DORR LLP
 5     1875 Pennsylvania Avenue, NW
       Washington, D.C. 20006
 6     202.663.6964
       ari.holtzblatt@wilmerhale.com
 7     robin.burrell@wilmerhale.com
 8
 9
     On behalf of Defendant/Counterclaim Plaintiff:
10
       DUSTIN L. TAYLOR, ESQ.
11     HUSCH BLACKWELL LLP
       1801 Wewatta Street - Suite 1000
12     Denver, Colorado 80202
       dustin.taylor@huschblackwell.com
13
14
15   ALSO PRESENT:
16   JESSICA ROMERO, Counsel, Facebook, Inc.
17   MICHAEL CHMELAR, Counsel, Facebook, Inc.
18   STACY CHEN, Counsel, Facebook, Inc.
19   KEVIN JOHNSON, Videographer, TransPerfect
20
                               ---o0o---
21
22
23
24
25


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 4 of 44
            HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           Page 32
 1                Do you know whether this document was
 2   created before or after Facebook began its
 3   investigation into BrandTotal?
 4                MR. HOLTZBLATT:       Object to form.
 5         A.     As there were multiple investigations,
 6   could you be more specific?
 7         Q.     Yes.
 8                Do you know how many investigations
 9   there were into BrandTotal?
10         A.     I believe I would classify them as two
11   investigations in the context of this time frame.
12         Q.     What do you mean by "this time frame"?
13         A.     Oh, I just -- referring to UpVoice and
14   Unimania as the time frame.
15         Q.     When you say "this time frame," are you
16   talking November of 2020?
17         A.     "Time frame" is probably the wrong word.
18                In the course of the two investigations:
19   UpVoice and Unimania.
20         Q.     I'd like to focus specifically on the
21   investigation into UpVoice.
22                Do you know whether Exhibit 2 was
23   created before or after Facebook began its
24   investigation into UpVoice?
25                MR. HOLTZBLATT:       Object to form.


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 5 of 44
            HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           Page 33
 1         A.       The document as a whole, which is
 2   documented here and has a specific revision history,
 3   was October 23rd.
 4                  The procedures themselves existed prior
 5   to this date.
 6         Q.       But it's correct, then, that the
 7   document itself was created after Facebook began its
 8   investigation into UpVoice?
 9         A.       Based -- based on -- I believe so.
10         Q.     Does this document accurately describe
11   the protocol used in the investigation of UpVoice?
12                MR. HOLTZBLATT:       Object to form.
13




17         Q.     And is that the process and procedure
18   used during the investigation of UpVoice?
19         A.     The technical investigation portion of
20   UpVoice was done by eCrime, by another team instead
21   of Facebook.
22         Q.     And is -- strike that.
23                Did the eCrime team use this protocol?
24         A.     The scraping covered incident reporting
25   portion of the UpVoice -- UpVoice investigation used


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 6 of 44
            HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           Page 34
 1   this protocol.
 2         Q.       How many portions of the UpVoice
 3   investigation are there?
 4                  MR. HOLTZBLATT:     Object to form.
 5         A.       Could you be more specific?
 6         Q.       Yeah.   So, I believe you stated the
 7   scraping covered incident reporting portion of the
 8   UpVoice investigation used this protocol; is that
 9   correct?
10         A.     That is correct.
11         Q.     I'm trying to understand how many
12   portions of the investigation there are if the
13   scraping covered incident reporting is one portion.
14                Does that make sense?
15         A.     That makes --
16                MR. HOLTZBLATT:       Object to form.
17         A.     -- sense.
18         Q.     Go ahead.
19         A.     No.    Please.
20         Q.     I was just going to say -- I'll actually
21   strike that.    I want to hear what you have to say.
22                So to re-ask the question.          I'm trying
23   to understand how many portions there are if the
24   scraping covered incident reporting is one portion?
25         A.     As I've mentioned before, the technical


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 7 of 44
            HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           Page 35
 1   investigation, the enforcement, and the scraping
 2   covered incident are the three primary portions.
 3   And so the scraping covered incident portion of this
 4   document and of the External Data Misuse team is
 5   relevant to UpVoice.
 6         Q.     So let me make sure I understand this.
 7                There are three macro portions in the
 8   investigation:      The first is the technical
 9   investigation, the second is the enforcement, and
10   the third is the scraping covered incident portion;
11   is that correct?
12         A.     Correct.
13         Q.     The scraping covered incident portion
14   uses the protocol identified in Exhibit 2, correct?
15         A.     Correct.     And the other two for external
16   data misuse scraping investigations.
17         Q.     Are you saying the other two portions
18   also use this document for external data misuse
19   scraping investigations?
20         A.     Yes.
21         Q.     What team is responsible for the
22   technical investigation?
23                MR. HOLTZBLATT:       Object to form.
24         A.     The -- I'm slightly confused by your
25   question.   Could you be more specific?


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 8 of 44
            HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           Page 36
 1         Q.     What aspect of the question is confusing
 2   so I can clarify?
 3         A.     Do -- could you ask it again?
 4         Q.     I'll ask a little bit broader.
 5                Who is responsible for the technical
 6   investigation portion of an investigation?
 7                MR. HOLTZBLATT:       Object to form.
 8         A.     Of a scraping investigation?
 9         Q.     Yes.
10         A.     Okay.    Normally, the External Data
11   Misuse team handles the technical investigation and
12   enforcement and scraping covered incident reporting
13   of scraping incidents.      There are other teams which
14   get involved at certain times in those
15   investigations.     The one other team would be eCrime,
16   which Sanchit, in your email, is a part of, which
17   helped in the UpVoice-specific investigation.
18         Q.     Are any other formal protocols used
19   during the -- either the technical or the
20   enforcement portions of the investigation?
21                MR. HOLTZBLATT:       Object to form.
22         A.     Today or --
23         Q.     Let's say in 2020.
24         A.     In 2020 --
25                MR. HOLTZBLATT:       I'm going to -- let me


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 9 of 44
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           Page 43
 1   engaged in the scraping incident?
 2          A.    If -- I'm going to refer to Exhibit 3
 3   for a moment.
 4          Q.    Okay.
 5          A.




10          Q.    Okay.
11          A.


13          Q.    Sure.    We can go with that.
14




18                Does that distinction make sense to you?
19          A.    In the context of this conversation,
20   yes.
21          Q.    Great.    Sorry.     I had to go back and
22   remember the original question before we went down
23   the naming rabbit hole we did.
24          A.    Okay.
25          Q.    In determining -- strike that.


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 10 of 44
           HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                          Page 44
 1




 4               MR. HOLTZBLATT:      Object to form.
 5       A.      What do you mean by "consider"?
 6       Q.




10       A.


12


14                                                               .
15




18               MR. HOLTZBLATT:      Object to form.
19       A.




                   TransPerfect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 11 of 44
              HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 45
 1
                               .
 3           Q.




 6                 MR. HOLTZBLATT:      Object to form.
 7           A.


 9


         .
12




15




19


21           Q.    What do you understand --
22                 MR. HOLTZBLATT:      Dustin -- go ahead.
23                 Dustin, I was -- I don't know where we
24   are in the line of questioning, but I -- you know,
25   we've been going for about an hour, so I just want


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 12 of 44
               HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 48
 1   that.
 2            Q.    What additional elements have a URL?
 3            A.    The creative; the ad target where --
 4   where it clicks through and the action after are two
 5   examples.
 6            Q.    Do you have any other examples?
 7            A.    Not off the top of my head.
 8            Q.    And the number of comments, reactions,
 9   and shares associated with an advertisement is
10   something else I would include in "advertising
11   data."
12                  Do you understand that?
13           A.     I do understand that.
14           Q.     All right.    So to summarize, that when I
15   use the term "advertising data," I'm referring only
16   to the advertisement, texts, images or video; the
17   sponsor of the advertisement; the URL of the
18   advertisement; and the number of comments,
19   reactions, or shares associated with the
20   advertisement.
21                  Do you understand that?
22           A.     I do understand that.
23                  And that is -- if that's how we're
24   referring to "advertising data," there are
25   additional things that are included around


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 13 of 44
              HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 49
 1   advertising data.
 2           Q.    Such as?
 3           A.    And it's why I've been asking the
 4   question.
 5                 Such as other target information that
 6   are associated with the individual.
 7           Q.    What do you mean by "other target
 8   information associated with the individual"?
 9           A.    For instance, things -- a non-exhaustive
10   list, but examples might include:          Why am I seeing
11   this?    Covered audience IDs.
12                 You used the term "sponsor"; I think I
13   would use the term "advertiser."
14                 The advertiser name and advertiser IDs.
15   If that's an individual, that is their first and
16   last name and their Facebook user ID.
17           Q.    What is a covered audience ID?
18           A.    A custom audience.       It's -- it's one
19   example of many pieces that are information included
20   in the -- in the ad when it's the data presented in
21   the ad for how to show it.
22           Q.    Mr. Clark, are you familiar -- strike
23   that.
24




                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 14 of 44
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 50
 1
 2                 MR. HOLTZBLATT:      Object to form.
 3         A.      Could you ask that again?
 4         Q.      Yes.
 5


 7




12         Q.      If the --
13                 MR. HOLTZBLATT:      Let me --
14         Q.      -- source code --
15                 MR. HOLTZBLATT:      Sorry, Dustin.       Let me
16   just pause.    We've been joined by an additional
17   attorney to the Zoom, so I just want to note for the
18   record that Jessica Romero, in-house counsel at
19   Facebook, has just joined the deposition.
20                 Sorry for the interruption, Dustin.
21                 MR. TAYLOR:     Thank you, Counsel.
22   BY MR. TAYLOR:
23         Q.




                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 15 of 44
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 73
 1                  MR. HOLTZBLATT:     This witness was
 2   prepared to answer questions within the scope of
 3   Topic 7 and 9.     He's not been put forth by Facebook
 4   to answer for Facebook with respect to tools that
 5   Facebook makes available for the collection of
 6   information through authorized means.           We provided a
 7   different witness to answer those questions, who
 8   you've already deposed.
 9   BY MR. TAYLOR:
10         Q.      Mr. Clark, I'm afraid we may have gotten
11   a little off base.      I want to recenter us.
12                 I am trying to understand what is the
13   harm to Facebook from an application that scrapes
14   only an advertisement's text, images, or video?
15                 MR. HOLTZBLATT:      Object as asked and
16   answered.
17         A.      The harm is reflected directly in my
18   Declaration.    I can go back through those.          All --
19   all of those elements ties back to the individual.
20                 The focus of our investigations is to
21   observe violations of the terms of service, which
22   are specific commitments made to protect both
23   Facebook and its consumers.
24                 Scraping and the automated collection of
25   any of that data without permission means it is done


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 16 of 44
              HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 74
 1   so by subverting controls which are built
 2   intentionally into the application, and anything
 3   outside of that creates risk for both Facebook as
 4   well as the consumer.
 5           Q.     Is that risk reduced if Facebook has had
 6   the opportunity to review the source code for the
 7   program and confirm that it, for example, is not
 8   used for other harmful acts like coordinated
 9   inauthentic behavior?
10                  MR. HOLTZBLATT:     Object to form.
11           A.     From what I understand, the review was
12   static analysis of -- in the UpVoice case, static
13   analysis of what was occurring; in the Unimania
14   case -- or in the investigation, dynamic analysis of
15   traffic.     Which point -- we have no ability to
16   determine or know what happens once the data leaves
17   the client and goes to any third-party servers or
18   services, and how it may be used and what it may be
19   used.
20                  What I can share is that data that has
21   been taken in that case in the past can be used for
22   these other purposes.       Therefore, any collection
23   that is done in automated ways without permission
24   happens outside of the channels built intentionally
25   to share where those controls are put in place and


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 17 of 44
              HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 75
 1   those protections are put in place.
 2                 And when it happens outside of it, that
 3   risk of harm happens whenever data is collected in
 4   that way.
 5           Q.    Do you understand the term "advertising
 6   metrics" as it relates to Facebook advertisements?
 7                 MR. HOLTZBLATT:      Object to form.
 8           A.    I would like -- can you tell me what you
 9   mean by "advertising metrics"?
10           Q.    Have you ever heard the term
11   "advertising metrics" used in relation to Facebook
12   advertisement?
13           A.    I'm asking because -- do you mean the
14   metrics that are provided inside of the tool by
15   Facebook for advertisers, or do you mean something
16   else?
17           Q.    Have you heard the term "advertisement
18   metrics" used in relation to Facebook
19   advertisements?
20           A.    I'm going to ask my question again.            I
21   -- in our advertising tools that we provide to
22   businesses or we provide for advertisers, there are
23   metrics made available.       So I've heard the words
24   "advertising metrics," but I just --
25           Q.    Would --


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 18 of 44
              HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 76
 1           A.    -- don't know if that's what you mean.
 2           Q.    I apologize.
 3                 Would those metrics include the number
 4   of comments and reactions or shares associated with
 5   the advertisement?
 6           A.    I do not know.      I do not work on that
 7   tool.
 8           Q.    Okay.    Do you understand what the number
 9   of comments, reactions, or shares associated with an
10   advertisement means?
11           A.    I do understand what that means.
12           Q.    Okay.    Is --
13           A.    I --
14           Q.    Go ahead.
15           A.    I want to -- I want to follow up in my
16   last answer, that I do understand what that means,
17   and I do also know that when we share metrics of any
18   kind, or analytics, unless data is provided in -- as
19   part of a third-party developer platform, those
20   metrics are presented in an anonymized way.
21           Q.    And on page 4 of your Declaration, I
22   believe it is paragraph 5(e), starting in line 3,
23   you state, "If the URL for the advertisement is
24   scraped."    Do you see that?
25           A.    Line 3, yes.


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 19 of 44
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 80
 1   actions in which the developer has been able to
 2   bring themselves into compliance.
 3                  In any of those instances where the
 4   developer was able to bring themselves into
 5   compliance, was the developer then able to gain
 6   access to information not available through any
 7   Facebook API?
 8         A.       Thank you for clarifying.
 9                  None of the cases that I am aware of
10   were they able to get access to information that was
11   not a part of an API or where specific permission
12   was granted.
13         Q.      In any of the instances referenced in
14   paragraph 14 of your Declaration where a developer
15   was able to bring themselves into compliance, was
16   the developer able to gain access to advertising
17   information of a third party?
18                 MR. HOLTZBLATT:      Object to form.
19         A.      Were they able to gain access to --
20                 THE REPORTER:      We lost the witness.
21                 THE WITNESS:     Sorry.     I had "Do Not
22   Disturb" on, and I don't know why that call still
23   came through.
24         A.      In your last question, can you clarify
25   if you mean via a third-party developer platform


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 20 of 44
              HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 81
 1   API?
 2          Q.     I mean, via any method whatsoever.
 3                 My question is:      In any of the instances
 4   referenced in paragraph 14, was a developer able to
 5   gain access to advertising information of another
 6   party?
 7                 MR. HOLTZBLATT:      Object to form.
 8          A.     I'm asking that clarification.
 9                 I will answer that, to the best of my
10   knowledge, in an automated means, no.
11          Q.     Mr. Clark, are you aware that Facebook
12   provides advertising information through the
13   Advertising Library, Ad Library?
14                 MR. HOLTZBLATT:      Object as out of scope.
15          A.     I am aware, and I am aware that the
16   Advertising Library is intended for human viewing
17   and not built or intended for automated collection,
18   which is why I was very specific in my last answer.
19          Q.     Are you aware that Facebook provides
20   advertising metrics through the Advertising Library
21   for advertisements relating to social, economic, or
22   political issues?
23                 MR. HOLTZBLATT:      Object as out of scope.
24          A.     I know that the External Data Misuse
25   team has built protections to prevent scraping or


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 21 of 44
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 82
 1   automated collection of information from the
 2   Ad Library.    I do not have detail on exact
 3   information that is contained within the Advertising
 4   Library.
 5          Q.     Do you know what harm, if any, Facebook
 6   would suffer by providing advertising metrics
 7   information relating to nonsocial, economic, or
 8   political issue advertisements?
 9                 MR. HOLTZBLATT:      Object as out of scope.
10          A.     The harm goes back to -- a very similar
11   question you've asked a few times.          The harm is the
12   violation of Facebook's terms of use around the
13   automated collection of data without permission
14   because that data contains information about
15   individuals and consumers, and the harm both to
16   Facebook as well as to the consumer from that
17   information being gotten and retrieved in unintended
18   ways without permission.
19          Q.     Mr. Clark, I am changing subjects right
20   now.   I'm not sure how long we've been going.            I
21   think about 45 minutes.       It is now 1:00 p.m.
22   Mountain time.
23                 Would you like to take a break, or would
24   you like to keep pushing through?
25          A.     What is the next topic we're going into?


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 22 of 44
               HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 83
 1         Q.       The FTC Order.
 2                  MR. HOLTZBLATT:     Well, I would -- I
 3   think I'm going to suggest that we take a lunch
 4   break at this point.
 5                  THE WITNESS:    Yeah.
 6                  MR. HOLTZBLATT:     Just so we don't find
 7   ourselves knee-deep into some new topic and then
 8   wanting to eat food.
 9                  MR. TAYLOR:    Yep.    Let's go ahead and go
10   off the record.
11                 THE VIDEOGRAPHER:       We're going off the
12   record.    It's 1:04 p.m.
13                 (Lunch Recess taken.)
14                 THE VIDEOGRAPHER:       We're back on the
15   record.    It's 1:39.
16   BY MR. TAYLOR:
17         Q.      Welcome back from lunch, Mr. Clark.
18                 Before we broke, I know I said we were
19   going to talk about the FTC Order, and we will
20   momentarily.    I just want -- had a couple of
21   questions, looking at my notes on the break.
22                 Before we broke, we were talking about
23   the harm to Facebook from the collection of
24   advertising metrics information.
25                 Do you remember that?


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 23 of 44
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 84
 1         A.       We were talking about the harm in
 2   collection of data without permission, automated
 3   collection of data without permission.
 4         Q.       In part of the discussion, you stated
 5   the harm involved the fact that the information
 6   contains information about individuals and
 7   consumers, correct?
 8                  MR. HOLTZBLATT:     Object to form.
 9         A.       That was one part of it, yes.
10         Q.      What harm is there to Facebook from the
11   automatic, without permission, collection of the
12   total number of impressions for an advertisement?
13         A.      The total number of impressions for an
14   advertisement cannot be gathered without other
15   associated information.       That number does not exist
16   on the endpoint by itself, and the collection of
17   data that comes with it includes other, both
18   personal identifiable information as -- as well as
19   information about the advertisement.
20         Q.      If that information could be gathered
21   without the other information, would there be a harm
22   to Facebook?
23                 MR. HOLTZBLATT:      Object to form.
24         A.      Facebook provides the relevant
25   information to advertisers for their own ads.             It


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 24 of 44
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 85
 1   also provides it in human visibility for
 2   transparency's sake in the Ads Library.            And if it
 3   were able to be made available without creating
 4   other risk or harm, could be made available via a
 5   part of the third-party developer platform,
 6   otherwise, collection of that data is a violation of
 7   Facebook terms.
 8         Q.      I have a similar question except for the
 9   number -- total number of shares.
10                 If the total number of shares of an
11   advertisement could be gathered without information
12   about individuals and consumers, what would the harm
13   to Facebook be?
14                 MR. HOLTZBLATT:      Object to form.
15         A.      I would give the same answer that I --
16   that I just did.     The harm is in the collection.           If
17   that information can be made available without
18   exposing other information or creating harm for
19   Facebook, the consumer, or the advertiser, it would
20   be made available via a third-party API or intended
21   only for human visibility and not made -- not
22   intended to be collected via automated means without
23   permission.
24         Q.      Was there any event in 2020 that changed
25   the way Facebook enforced automated scraping?


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 25 of 44
              HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 86
 1                 MR. HOLTZBLATT:      Object to form.
 2           A.    That's a really broad question.
 3                 Could you be more specific about what
 4   you mean by "event"?
 5           Q.    Yeah.    So I -- I'm looking at what we
 6   have marked as Exhibit 2, the procedure, and note
 7   that that was formalized in October 2020, correct?
 8           A.    Correct.
 9           Q.    I'm trying to understand if there was
10   some event or motivating factor, occurrence --
11   whatever you want to call the term -- that changed
12   the way Facebook enforced against automated
13   scraping, that provided an additional motivation?
14                 Do you understand what -- what I'm
15   trying to get at?
16                 MR. HOLTZBLATT:      I'm going to object to
17   form.
18           A.    I don't -- I don't exactly know what
19   you're trying to get at, so would ask you to provide
20   any clarity you can.
21           Q.    Yes.    Why was the procedure shown in
22   Exhibit 2 not formalized before October 2020?
23                 MR. HOLTZBLATT:      Object to form.
24           A.    The procedure that's documented here is
25   to outline the procedure as part of the scraping


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 26 of 44
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 87
 1   covered incident obligations, as part of obligations
 2   attached to the FTC Order, or Exhibit 1 attached to
 3   my Declaration.
 4                 This was to outline the process and
 5   procedure that was in place and to document the
 6   procedures that were happening at...
 7         Q.      Why --
 8                 THE REPORTER:      I'm sorry.     That "was
 9   happening at"?     I couldn't hear the end.
10                 THE WITNESS:     At that time.
11                 THE REPORTER:      Thank you.
12   BY MR. TAYLOR:
13         Q.




22                 MR. HOLTZBLATT:      Object to form.
23         A.




                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 27 of 44
           HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                          Page 88
 1




 7       A.      The --
 8               MR. HOLTZBLATT:      Object to form.
 9       Q.      I apologize.     I'll rephrase.
10


12


14               MR. HOLTZBLATT:      Object to form.
15       A.




24       A.      It describes --
25               MR. HOLTZBLATT:      Object to form.


                   TransPerfect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
    Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 28 of 44
          HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                         Page 89
1       A.




7               MR. HOLTZBLATT:      Object to form.
8       A.




                  TransPerfect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
    Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 29 of 44
          HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                         Page 90
1




                  TransPerfect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 30 of 44
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 97
 1




 4                 MR. HOLTZBLATT:      I'm going to object as
 5   calling for a legal conclusion and also on the
 6   grounds of privilege.       And instruct the witness to
 7   answer only insofar as you can do so without
 8   revealing privileged information.
 9         A.      Let me look here for a moment.
10                 (Witness reviewing document.)
11         A.




                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 31 of 44
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 98
 1




 6




11




16                 MR. HOLTZBLATT:      Object as vague as to
17   two different documents.
18         Q.




                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 32 of 44
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 99
 1




 5   Facebook has both built and provided the ability for
 6   consumers to download their information in a service
 7   called "DYI," or Download Your Information, which
 8   lets you connect to your own account and download --
 9   download your information, that includes photos
10   which you may have uploaded, videos which you may
11   have uploaded, texts and notes and other pieces of
12   information, including interests that you have
13   created.
14                 There is a very specific protocol and
15   standard in that process when you download it or how
16   you can retrieve that data and then take that data
17   to be used elsewhere.
18                 In addition, the data portability
19   standard is also integrated.         One example is being
20   able to take your photos and have them be portable
21   to Google Photos.
22                 And those are -- those are a couple
23   examples of user initiated, where they are logged in
24   as themselves, and are initiated either via
25   authorized third-party developer transaction, or on


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 33 of 44
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                        Page 100
 1   data portability, or are tied to the user actually
 2   downloading a file for their consumption and use.
 3         Q.      Looking back at Exhibit 6, the FTC
 4   Order, the FTC Order in part defines a "covered
 5   third party" such that the party must use or receive
 6   covered information, correct?
 7         A.      Correct.
 8         Q.      On that same page, the FTC defines
 9   "Covered Information" in part to mean "information
10   from or about an individual consumer"?
11         A.      It -- it -- "but not limited to," very
12   important language, first name or last name.             To --
13   "(a) first name or last name; (b) geolocation
14   information sufficient to identify a street name and
15   name of city or town; (c) an email address or other
16   online contact information, such as instant
17   messaging, user identifier, or a screen name; (d) a
18   mobile or other telephone number; (e) photos and
19   videos; (f) Internet protocol address, IP address,
20   user ID, or other persistent identifier that can be
21   used to recognize a user over time and across
22   different devices, websites or online services; (g)
23   a Social Security number; (h) a driver's license
24   number or other government-issued identification
25   number; (i) financial account number; (j) credit or


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 34 of 44
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                        Page 101
 1   debit information; (k) date of birth; (l) biometric
 2   information; (m) any information combined with any
 3   of (a) through (l) above; or (n) non-public user
 4   information," to be complete.
 5         Q.      So it's a series of non-exhaustive
 6   examples, correct?
 7         A.      Yes.
 8         Q.      That's what the "including but not
 9   limited to" language you identified?
10         A.      I also believe the "non-public user
11   information."
12         Q.




17                 MR. HOLTZBLATT:      I'm going to object on
18   the grounds of privilege and instruct the witness to
19   answer only insofar as doing so would not reveal
20   privileged information.
21         A.      Give me one moment.
22         Q.      I'm sorry.     Could you repeat that, sir?
23         A.      Let me -- let me look -- let me review
24   for a moment.
25         Q.      Yes, of course.


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 35 of 44
           HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                      Page 102
 1       A.




18               MR. HOLTZBLATT:      Object as vague.
19       A.




24       A.      Perhaps -- perhaps I can be helpful.
25               If you pull up an advertisement, the


                   TransPerfect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 36 of 44
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                        Page 103
 1   information associated with an advertisement
 2   includes, if it's an individual making that
 3   advertisement, a first name and last name.            It
 4   includes -- it includes a town.         It includes a
 5   location.     It includes either an advertiser ID,
 6   which is a persistent identifier that could be used
 7   to recognize a user over time and across different
 8   devices, websites or other online services, as well
 9   as other non-public user information associated with
10   users of our -- the advertiser around likes,
11   comments, and such.
12                 Does that help answer the question you
13   were trying to ask?
14         Q.      Yes.   Your description of the
15   information available in an advertisement, does that
16   assume that an individual as opposed to a
17   corporation is the advertiser?
18         A.      Where it is a corporation, there would
19   not be a first or last name.         However, there is a
20   persistent identifier that can be used to recognize
21   a user over time.
22         Q.      And when you use the word "user," are
23   you talking about an individual or corporation
24   advertiser?
25         A.      A Facebook account holder is what I'm


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 37 of 44
              HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                        Page 104
 1   using that term as.      I don't -- I don't know what
 2   you mean.
 3           Q.     I'm trying to understand what you meant
 4   by the word "user."
 5                  So when you say "a Facebook account
 6   holder," I'm just trying to understand, are you
 7   talking about an individual with a first/last name,
 8   Social Security number, etcetera, or are you
 9   talking -- when you say "Facebook account holder,"
10   is that broad enough to include a corporation as
11   well?
12           A.    In some cases, yes.
13           Q.    Yes, it is broad enough to include a
14   corporation?
15           A.    It is broad enough.       Sorry, I thought I
16   gave to you pretty concrete answers, and so I will
17   walk back through those.
18                 If the advertiser was an individual,
19   the -- which happens often, the information included
20   is a first or last name.       If you look at the second
21   bullet, it includes a town, it includes user
22   identifier, it includes user ID, and it includes
23   other non-public user information associated with
24   the ad that you're targeting.
25                 If the entity is a corporation, it


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 38 of 44
              HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                        Page 105
 1   includes a town.     It includes -- it does include
 2   other information.      It includes the -- the other
 3   information would be the same: the user identifier
 4   for the corporation, includes the user ID, the other
 5   non-public user information in addition to
 6   non-public user information associated with other
 7   users that interacted with the ad in order to get
 8   comments, information.       Comments have a first name
 9   and last name associated with it, likes; and
10   interactions have first name/last name as well as
11   user ID associated with it.
12           Q.    Looking back at Exhibit 6, the FTC
13   Order, definition D is "Covered Information,"
14   correct?
15           A.    Definition D is "Covered Information."
16           Q.    And I apologize.       I actually misread my
17   note.    Covered -- definition "C," as in Charlie, is
18   "Covered Incident," correct?
19           A.    That -- yes, "Covered Incident."
20           Q.    And covered incidents are what Facebook
21   reports to the FTC?
22           A.    Covered incidents are what Facebook
23   reports to the FTC.
24           Q.    The FTC Order defines "Covered
25   Incident," in part, to mean the "access, collection


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 39 of 44
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                        Page 106
 1   or use or sharing of Covered Information in
 2   violation of Respondent's platform terms," correct?
 3         A.      I would -- I believe that's a portion of
 4   what is written there, correct.
 5         Q.      And then if you look on the next page,
 6   definition L, that defines "Platform Terms"?
 7         A.      "L" is "Platform Terms," correct.
 8         Q.      And "Platform Terms" simply means
 9   Facebook's terms of service?
10                 MR. HOLTZBLATT:      Object as --
11         A.      "Platform Terms" --
12                 MR. HOLTZBLATT:      I'm going to object as
13   calling for a legal conclusion and mis-describing
14   the term as written.
15         A.      "Platform Terms" means "Respondent's
16   written terms, policies and procedures relating to
17   the privacy, confidentiality, or integrity of
18   covered information that applies to covered third
19   parties."
20         Q.      As part of Facebook's procedure for
21   complying with the FTC Order, does Facebook
22   interpret that to mean the Facebook terms of
23   service?
24                 MR. HOLTZBLATT:      I'm going to object as
25   calling for a legal conclusion and also on the


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 40 of 44
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                        Page 118
 1                 Can you please confirm that for me?
 2         A.      Yes, I do have this.
 3         Q.      Direct you to page 7 of 9 of the
 4   document, and that, of course, is number 6 at the
 5   bottom of the page.
 6         A.      Thank you for clarifying.         Yes.
 7         Q.      Do you see the sentence beginning on
 8   line 24:    "Based on" -- strike that.         I'm going to
 9   give you a foundation here.
10                 MR. HOLTZBLATT:      Sorry, Dustin.       Before
11   we get too much into this document, I'm wondering,
12   it's been about an hour since our last break.             I'm
13   wondering if we should take another short break.              We
14   don't have to if Mike is feeling up to it.
15                 But I just -- I know you're about to
16   start in on a new set of questions.
17                 MR. TAYLOR:     Mr. Clark, that's your
18   decision.
19                 THE WITNESS:     Let's get through -- let's
20   keep going.
21                 MR. TAYLOR:     Okay.
22   BY MR. TAYLOR:
23         Q.      In this document, beginning at line 18,
24   the sentence:
25


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 41 of 44
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                        Page 119
 1




11         A.      Yes, I do.
12         Q.      That was a lot of foundation for the
13   question I want to know the answer to.
14


16                 MR. HOLTZBLATT:      I'm going to --
17         A.      Let me --
18                 MR. HOLTZBLATT:      -- object on privileged
19   grounds but only insofar as Mr. Clark can answer the
20   question without revealing privileged information,
21   which I believe he can.
22




                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
    Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 42 of 44
          HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                     Page 120
1




                  TransPerfect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 43 of 44
              HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                        Page 121
 1




 7           Q.     Direct your attention to Exhibit 3.           You
 8   may need to go to the eDepoze system for that.
 9           A.     Yes.
10           Q.    And just tell me when you're there,
11   please, sir.
12           A.    Waiting for it to load.
13                 I now have Clark_Exhibit_3_Courtesy.pdf
14   open.
15           Q.    And the title of the first page is
16   "Scraping Covered Incident (SCI) Report,"
17   November 1, '20 to November 30, '20; is that
18   correct?
19           A.    That is correct.
20           Q.    Turn to page -- numbered page 4 of that
21   document, please.
22           A.    Page 4 of 5?
23           Q.    It is numbered page 4.
24           A.    I believe I'm on it.        The title is
25   "Scraping Covered Incidents (SCI) Remediation


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
      Case 3:20-cv-07182-JCS Document 134-2 Filed 04/09/21 Page 44 of 44
            HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                       Page 122
1   Update"?
2




                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
